IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                               AT JACKSON

                    EARNEST L. WHITE v. STATE OF TENNESSEE

                                     Criminal Court for Shelby County
                                               No. P 23689



                        No. W2000-01908-CCA-R3-PC - Filed March 14, 2001


                                                      ORDER


The petitioner, Earnest L. White, appeals the order of the Shelby County Criminal Court summarily
dismissing his habeas corpus/post-conviction petition without conducting an evidentiary hearing or
appointing counsel. Though styled as a petition for habeas corpus relief, White asserts therein that
ten of his 1984 convictions should be set aside because of constitutional infirmities in the process
surrounding the entry of his guilty pleas for these offenses.1 As the issues raised provide no basis for
habeas corpus relief but rather set out traditional post-conviction concerns, the trial court considered
this pro se petition as one for post-conviction relief. However, the trial court thereafter found that
the petition had been filed past the applicable statute of limitations and, therefore, dismissed the
petition. After a review of the record before this Court, we find that the judgment of the trial court
should be affirmed pursuant to Rule 20, Tennessee Court of Criminal Appeals.
        Since the time of the petitioner’s pleas, the Tennessee post-conviction procedure has
undergone revision. For example, the 1986 amendment to Tennessee Code Annotated § 40-30-102
placed a three year statute of limitations on the filing of post-conviction petitions. For those
convicted prior to the enactment of this amendment, this three year period began running on July 1,
1986. See e.g., State v. Masucci, 754 S.W.2d 90, 91 (Tenn. Crim. App. 1988). Then, in 1995, the
state legislature shortened the period of limitation to one year calculated from “the date of the final
action of the highest appellate court to which an appeal is taken or, if no appeal is taken,” to one year
from “the date on which the judgment became final.” Tenn. Code Ann. § 40-30-202(a). Furthermore,
under Tennessee Code Annotated § 40-30-202(b), a court does not have jurisdiction to consider a
petition for post-conviction relief if it was filed outside the one-year statute of limitation
        unless: (1) The claim in the petition is based upon a final ruling of an appellate court
        establishing a constitutional right that was not recognized as existing at the time of
        trial, if retrospective application of that right is required ... ; (2) The claim in the


         1
           More s pecifically, the ap pellant alleges th at his pleas wer e not know ingly and volu ntarily entered (For
example, he asserts that he was not made aware at the time the pleas were entered that the resulting convictions
subseque ntly “could be used by another agency of Law Enforcement [sic] for enhancement purposes”); that counsel
provided ineffective representation; etc.
       petition is based upon new scientific evidence establishing that such petitioner is
       actually innocent of the offense or offenses for which the petitioner was convicted;
       or (3) The claim asserted in the petition seeks relief from a sentence that was
       enhanced because of a previous conviction and such conviction in the case in which
       the claim is asserted was not a guilty plea with an agreed sentence, and the previous
       conviction has subsequently been held to be invalid ....
Tenn. Code Ann. § 40-30-202.

        In the case presently before this Court, White filed his petition well beyond the expiration
of both of the aforementioned statutes of limitation.2 Moreover, his claims do not fall within any of
the exceptions above-noted which would toll the limitations period. Accordingly, we affirm the trial
court’s judgment pursuant to Rule 20, Tennessee Court of Criminal Appeals. Because it appears to
the Court that Appellant, Earnest L. White, is indigent, costs will be paid by the State.




                                                                ____________________________________
                                                                JERRY L. SMITH, JUDGE



                                                                ____________________________________
                                                                JOSEPH M. TIPTON, JUDGE



                                                                ____________________________________
                                                                JOE G. RILEY, JUDGE




         2
            The technical record only contains indictments, j udgments, etc. related to nine of the ten convictions
referenced by the appellant. However, his petition indicates that all ten sentences were set to run concurrently to one
another, and the case number for the missing conviction is lower than the remaining nine. A s such, it makes sense that
the limitation period has run for this offense also.

                                                         -2-